DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed February 5, 2021 via supplemental amendment. Claims 1-7 and 9-20 are currently pending, of which claims 16-19 are currently amended (in addition to the previously presented amendments of claims 1 and 9 on December 29, 2020). Claim 8 has been canceled and claims 6 and 12-15 have been withdrawn from consideration. Claims 1-5, 9-11, and 16-20 are rejected in this Action.
Drawings
The drawings are objected to because Figs. 2, 4, and 5 appear to be screenshots or rough scans of images that are difficult to ascertain. Drawings should be black and white line drawings and not a scan or photocopy. These legibility issues need to be corrected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the hands-free module” in the “data analytics module” limitation of the claim. This term lacks antecedent basis and should either be introduced as “a hands-free module” or if it referring to the head-tracking module, should appropriately refer back to said head-tracking module.
Claims 16-19 are rejected based on their dependency from an above-rejected claim.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner notes that based on the claim amendments below, claims 16-19 depend from independent claim 20. Therefore, the prior art rejection(s) for claim 20 are discussed prior to the rejections for claims 16-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (U.S. Publication No. 2014/0112321; hereinafter “Larson”) and further in view of Dal Mutto et al. (U.S. Publication No. 2015/0192991; hereinafter “Dal Mutto”).
As per claim 1, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a caregiver communication device in the environment (See Larson Figs. 2, 6, and 7 and paras. [0061] and [0065]: receive stations for attendants/nurses to receive calls from requesting patients);
a graphic user interface (GUI) displayed on a user communication device in the environment in communication with the caregiver communication device, [the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: patient call stations with UI modules storage, where the UI module displays the UI and receives user input);
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to organize the GUI features in the GUI for presentation to a user via the user communication device and selection by the user [via the graphical cursor] (See Larson Fig. 9 and paras. [0069-70]: GUI elements arranged to present options for the user to select);
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, and transmit notifications from the caregiver to the user communication device (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user calls can notify/alert a nursing communication system).
However, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is via the graphical cursor.
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
Additionally, while Larson teaches and, a hands-free module, the hands-free module being in communication with the GUI and configured to enable manipulation of [the graphical cursor] within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach wherein the hands-free module enables selection of a first GUI feature via predetermined overlap duration of the graphical cursor and the first GUI feature in the GUI, and the hands-free module includes a head-tracking module in communication with the GUI, the head-tracking module being configured to manipulate the graphical cursor within the GUI in response to movement of a user's head. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the head tracking interface of Dal Mutto. One would have been motivated to combine these references because both references disclose interacting with user interface objects and Dal Mutto enhances the user experience by expanding upon the types of inputs that could be used to call for help in the interface of Larson, as well as allowing a less capable/mobile patient from having to strain themselves to interact with the display objects of Larson. 



As per claim 3, Larson/Dal Mutto further teaches
wherein the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, environmental controls, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.); and
notifications from the caregiver include informational documents, responses to GUI features selected by the user, presence of the caregiver communication device at a predetermined location within the environment or combinations thereof (See Larson paras. [0061] and [0065]: caregiver can be alerted to patient requests at particular call stations).

As per claim 4, Larson/Dal Mutto further teaches wherein the notification module includes a messaging module configured to transmit non-GUI feature messages between the caregiver communication device and the user communication device (See Larson para. [0071]: can have traditional button features to receive user input to call caregiver).

As per claim 7, Larson/Dal Mutto further teach wherein the hands-free module enables manipulation of the graphical cursor via facial recognition, head-tracking, voice recognition, or combinations thereof (See Larson paras. [0053-54]: audio input from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Dal Mutto as applied above, and further in view of Cabot (U.S. Publication No. 2016/0246781).
As per claim 2, while Larson/Dal Mutto teaches the GUI objects and features, Larson/Dal Mutto does not explicitly teach wherein the one or more computer programs further comprise: a translation module configured to receive a GUI feature selection in a first language and output an equivalent notification in a second language.
Cabot teaches these limitations of the claim (See Cabot paras. [0054] and [0061]: translating inputs between two languages for interaction between patient and caregiver).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the translation modules of Cabot. One would have been motivated to combine these references because both references disclose interacting with medical systems and interface objects, and Cabot enhances the user experience by allowing for both the patient and caregiver to comfortably and easily respond to basic needs and requests.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Dal Mutto as applied above, and further in view of Mazar et al. (U.S. Publication No. 2015/0302539; hereinafter “Mazar”).
As per claim 5, while Larson/Dal Mutto further teaches wherein addressing the one or more GUI features selected by the user includes: identifying the caregiver communication device at a predetermined location within the environment via Wi-Fi, global positioning system, near-field communication, radio-frequency identification, or combinations thereof; scanning by the caregiver communication device of a code associated with the one or more GUI features; or combinations thereof (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.), Larson/Dal Mutto does not explicitly teach wherein the notifications include a status indicator corresponding to whether the one or more GUI features selected by the user have been addressed.
Mazar teaches these limitations of the claim (See Mazar paras. [0067] and [0133]: caregivers can receive alerts/alarms about patient states and can pause/unpause alerts when addressing said alerts).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson/Dal Mutto with the addressing of alerts as taught by Mazar. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mazar enhances the user experience by providing for clear ways for the 

As per claim 11, while Larson/Dal Mutto teaches caregiver call receiving, Larson/Dal Mutto does not explicitly teach one or more user-family communication devices, wherein the notification module is configured to transmit a notification to the one or more user-family communication devices of one or more GUI features selected by the user. One of ordinary skill could certainly argue that a family member in Larson can be a caregiver and therefore be alerted of the calling user’s actions/needs.
Nevertheless, Mazar teaches these limitations of the claim (See Mazar paras. [0096] and [0101]: family members can be alerted of patient results, issues, and/or news, etc,).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson/Dal Mutto with the teachings of Mazar for at least the same reasons as discussed above in claim 5.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Dal Mutto as applied above, and further in view of Ackerman et al. (U.S. Publication No. 2014/0375680; hereinafter “Ackerman”).
As per claim 9, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identifying the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.
Nevertheless, Ackerman teaches monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and updating the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]: measuring coordinates at different points in time. This includes using head position vectors in relation to a coordinate space).


As per claim 10, Larson/Dal Mutto does not explicitly teach updating a sensitivity of the head-tracking module to increase or decrease the response of the head-tracking module to movement of the reference point.
Ackerman teaches these limitations of the claim (See Ackerman paras. [0041] and 0045]: calibrate device to obtain gaze vectors. Therefore, as the user is exposed to an increased or decreased field of view, there could be more or less reference points for the device to calculate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson/Dal Mutto with the teachings of Ackerman for at least the same reasons as discussed above in claim 9.

Claims 16-18 and 20Larson and further in view of Dal Mutto, Mazar, and Rawlinson (U.S. Publication No. 2016/0266778).
As per claim 20, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a wireless communication network; a caregiver communication device in communication with the wireless communication network; a user communication device in communication with the caregiver communication device via the wireless communication network (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.);
a graphic user interface (GUI) displayed on the user communication device, [the GUI including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: patient call stations with UI modules storage, where the UI module displays the UI and receives user input);
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to organize the GUI features in the GUI for presentation to a user via the user communication device and selection by the user [via the graphical cursor] (See 
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, transmit notifications from the caregiver communication device to the user communication device (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user calls can notify/alert a nursing communication system);
a caregiver tracking module, the caregiver tracking module configured to track the location of a caregiver in the environment and identify when the caregiver is in proximity with the user (See Larson paras. [0041] and [0056]: transmit call notifications to nearest caregiver receiving station); and
a data analytics module, the data analytics module configured to record data regarding the caregiver communication device, the user communication device, the GUI features, the transmitted notifications, the hands-free-module, or combinations thereof (See Larson paras. [0033]: storing call data from user call stations for caregivers to review).
However, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is via the graphical cursor.
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
Additionally, while Larson teaches a hands-free module, the hands-free module being in communication with the GUI and configured to enable manipulation of [the  within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach a head-tracking module, the head-tracking module being in communication with the GUI and configured to enable manipulation of the graphical cursor within the GUI via movement of the user's head within an environment in front of the user communication device. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the head tracking interface of Dal Mutto. One would have been motivated to combine these references because both references disclose interacting with user interface objects and Dal Mutto enhances the user experience by expanding upon the types of inputs that could be used to call for 
Furthermore, while Larson teaches the transmission of notifications, Larson does not explicitly teach and transmit notifications from the user communication device and the caregiver communication device to an electronic medical record for the user.
Mazar teaches this limitation of the claim (See Mazar paras. [0093] and [0099]: patient status can be automatically pushed to electronic medical records).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson with the addressing of alerts as taught by Mazar. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mazar enhances the user experience by providing for clear ways for the caregiver to ensure that the alerts have been addressed, do not go unnoticed, and/or are transmitted to the right person.
Morevoer, while Larson teaches a stand upon which the user communication device is reversibly mounted, [the stand including a reversibly extendable arm] mounted to a floor, a ceiling, a wall, a wheelchair, a base, or combinations thereof, [wherein movement of the reversibly extendable arm is controlled via the user communication device] (See Larson para. [0028]: wall-mounted device for patient to communicate with caregiver), Larson does not explicitly teach the stand including a reversibly extendable arm, nor does Larson explicitly teach wherein movement of the reversibly extendable arm is controlled via the user communication device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the mountable patient interface of Larson with the expandable arm of the display of Rawlinson. One would have been motivated to combine these references because both references disclose interacting with a mounted user interface and Rawlinson enhances the user experience by allowing the user to conveniently position the interface object in a way that allows for the most comfortable input angles and visibility.

As per claim 16, while Larson teaches the user interface/GUI features Larson does not explicitly teach wherein the system is configured to schedule a change in the GUI features selectable on the user communication device by the user for a predetermined instance; and change the GUI features selectable on the user communication device at the predetermined instance.
Mazar teaches these limitations of the claim (See Mazar paras. [0138-139]: GUI updates based on medicine administration at particular scheduled times, including prompting the user (a new GUI feature) for medicine at scheduled times; para. [0212]: interface can also be updated using various temporal events).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Mazar for at least the same reasons as discussed above in claim 20.

As per claim 17, Larson/Dal Mutto/Mazar/Rawlinson further teaches wherein the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.).

As per claim 18, Larson does not explicitly teach wherein selecting by the user one or more GUI features is performed via the head-tracking module.
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target and select specific objects on the interface).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Dal Mutto/Mazar/Rowlinson as applied above, and further in view of Ackerman.
As per claim 19, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches:
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identifying the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.
monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and updating the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]: measuring coordinates at different points in time. This includes using head position vectors in relation to a coordinate space).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the head-mounted interface interactions of Larson/Dal Mutto/Mazar/Rowlinson with the reference points of Ackerman. One would have been motivated to combine these references because both references disclose head mounted interface interactions and Ackerman enhances the user experience by allowing for the user to adjust their viewpoints and ensure the head-mounted device is capturing the information that the user desires to focus on. 











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vaddepally et al. (U.S. 2017/0186301) discloses a patient care monitoring system that communicates with a caregiver/nurse/staff.



Collins, Jr. et al. (U.S. 8,536,990 B2) discloses a patient bed with a nurse call system implemented therein, allowing the caregiver/nurse to track patient information and calls.

Vaziri (U.S. 9,727,790 B1) discloses a head mounted eye tracking unit for interacting with the user’s environment.

Burns (U.S. 2016/0077344) discloses a head mounted device that monitors a user’s head orientation using 3D coordinates and 3D rays.

Bhimavarapu et al. (U.S. 2018/0369035) discloses a touch screen patient support system that allows a patient and a caregiver to interact with an interface attached to a hospital bed.

Stafford (U.S. 2012/0272179) discloses a system that tracks the user’s head movements and gaze to assist in the movement of a cursor across a screen (or screens).

Raduchel et al. (U.S. 2017/0161439) discloses patient record management, including alerts and notifications to a recipient device and allowing caregivers to monitor the patient.

Murai et al. (U.S. 2018/0206798) discloses a system that monitors various patient information/data and provides alerts to caregivers to address.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142